ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 23rd day of February, 2007
ORDERED, by the Court of Appeals of Maryland, that John Christopher Pasierb be, and is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court s hall strike the name of John Christopher Pasierb from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.